DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Newly submitted/amended claims 16 and 23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The originally claimed invention was drawn to a head gimbal assembly with “damping material,” classified in G11B 33/08.  Newly submitted/amended claims 16
and 23 are drawn to a head gimbal assembly with “piezoelectric material,” classified in G11B 5/483.
The inventions are independent or distinct, each from the other because the inventions are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the originally claimed subcombination has separate utility such as usable with a head gimbal assembly not including piezoelectric material, for instance.  See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16 and 23 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on 18 July 2022.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:
a.	In line 5 of claim 12, “the second layer” should be changed to
--the additional layer-- in order to more clearly refer back to the change set forth
in line 4 of claim 12.
b.	In line 5 of claim 18, “a slider and a read/write head comprising the head gimbal assembly” should be corrected to read --a slider and a read/write head of the head gimbal assembly--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 8-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	In line 4 of claim 2, it is indefinite as to whether “the layer” refers to the “first individual layer” set forth in line 5 of independent claim 1, or the “second individual layer” set forth in line 7 of independent claim 1.
b.	In line 1 of claim 4, “the damping material” is indefinite because it lacks clear and/or positive antecedent basis.
c.	In lines 1-2 of claim 8, it is indefinite as to whether “the layer” refers to the “first individual layer” set forth in line 5 of independent claim 1, or the “second individual layer” set forth in line 7 of independent claim 1.
d.	Claim 9 inherits the indefiniteness associated with base claim 8 and stands rejected as well.
e.	In line 3 of claim 10, it is indefinite as to whether “the layer” refers to the “first individual layer” set forth in line 5 of independent claim 1, or the “second individual layer” set forth in line 7 of independent claim 1
f.	Claims 11-13 inherit the indefiniteness associated with base claim 10 and stands rejected as well.
g.	In lines 1 and 2 of claim 19, it is indefinite as to whether each instance of “the layer” refers to the “first individual layer” set forth in line 3 of independent claim 18, or the “second individual layer” set forth in line 7 of independent claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-15, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Nakamura et al. (US 2010/0238594) in view of Atitallah et al. (US 10,650,851).
With respect to claims 1-3, 7-15, 21 and 22, Nakamura et al. (US 2010/0238594) teach a head gimbal assembly (21) comprising a suspension (28), wherein the suspension is configured to establish mechanical communication with a motor arm (19) of a motor (includes 24), and wherein the suspension is configured to establish mechanical communication with a slider (23) and a read/write head (see paragraph [0037], for instance); and at least one individual layer (includes 46 of damper member 41, for instance) on a surface (45) of the suspension (as shown in FIG. 5, for instance), wherein the at least one individual layer comprises a viscoelastic material (see paragraph [0045], for instance), and wherein the at least one individual layer has a thickness less than about 500 microns, wherein the thickness is measured substantially perpendicular to the surface (see paragraph [0046], for instance) [as per claims 1 and 21]; wherein the head gimbal assembly further comprises a lower side of the head gimbal assembly, wherein the lower side is configured to face a disc (14) of a hard disc drive system (as shown in FIG. 1, for instance); and an upper side of the head gimbal assembly opposite the lower side (as shown in FIG. 1, for instance), wherein the layer is on at least one of the upper side or the lower side (as shown in FIG. 5, for instance) [as per claim 2]; wherein the viscoelastic material comprises an elastomer (see paragraph [0045], for instance) [as per claim 3]; wherein the at least one individual layer has an individual thickness of less than about 100 microns (see paragraph [0046], for instance) [as per claim 7]; wherein the layer comprises one additional individual layer (47, for instance) atop the at least one individual layer, such that the at least one individual layer is between the one additional individual layer and the surface [as per claim 8]; wherein the one additional individual layer has an individual thickness of less than about 100 microns (see paragraph [0046], for instance) [as per claim 9]; wherein the suspension comprises a slider mount (includes 37, for instance) configured to establish the mechanical communication with the slider and the read/write head, wherein the layer is laterally displaced from the slider mount (as shown in FIGS. 8 and 9, for instance) [as per claim 10]; wherein the head gimbal assembly further comprises a strength beam (38) having a midsection between a first end and a second end (as shown in FIGS. 8 and 9, for instance), wherein the first end and the second end are attached to the slider mount and the midsection is laterally displaced from the slider mount (as shown in FIGS. 8 and 9, for instance), and wherein the strength beam comprises the surface (as shown in FIG. 9, for instance) [as per claim 11]; wherein the strength beam is a first strength beam, and further comprising a second strength beam (as shown in FIGS. 8 and 9, for instance), wherein the slider mount is between the first strength beam and the second strength beam (as shown in FIGS. 8 and 9, for instance), and wherein the second strength beam comprises a second surface (45), an additional layer (includes 46 of damper member 41, for instance) being on the second surface (as shown in FIGS. 5 and 9, for instance), wherein the additional layer comprises the viscoelastic material (see paragraph [0045], for instance) [as per claim 12]; wherein the second end is configured to flex around an axis intersecting the slider mount when the slider mount flexes around the axis (inherently as the head gimbal assembly of Nakamura et al. (US 2010/0238594) is structurally no different from that set forth in the claim(s)) [as per claim 13]; wherein the head gimbal assembly further comprises an air bearing (on 23, for instance) in mechanical communication with the suspension (as shown in FIG. 6, for instance) [as per claim 14]; wherein the head gimbal assembly further comprises the motor arm (19), wherein the motor arm is in mechanical communication with the suspension (as shown in FIG. 1, for instance); and a motor (includes 24) configured to position the motor arm over a surface of a hard disc (14) [as per claim 15]; and wherein the at least one individual layer has an individual thickness of less than about 60 microns (see paragraph [0046], for instance) [as per claim 22].
With respect to claims 18 and 19, Nakamura et al. (US 2010/0238594) teach a method of modifying a head gimbal assembly (21), the method comprising depositing a at least one individual layer (includes 46 of damper member 41, for instance) on a surface (45) of a suspension (28) configured to establish mechanical communication with a motor arm (19) of a motor (includes 24) and configured to establish mechanical communication with a slider (23) and a read/write head (see paragraph [0037], for instance) of the head gimbal assembly, wherein the at least one individual layer comprises a viscoelastic material (see paragraph [0045], for instance), wherein the at least one individual layer is deposited such that the at least one individual layer has a thickness less than about 500 microns, wherein the thickness is measured perpendicular to the surface (see paragraph [0046], for instance) [as per claim 18]; wherein depositing the layer on the surface comprises depositing the layer on an upper side of the head gimbal assembly or a lower side of the head gimbal assembly opposite the upper side of the head gimbal assembly (as shown in FIG. 5, for instance), wherein the lower side of the head gimbal assembly is configured to face a disc (14) of a hard disc drive system (as shown in FIG. 1, for instance) [as per claim 19].
Nakamura et al. (US 2010/0238594), however, remain silent as to the at least one individual layer comprising “a first individual layer… and a second individual layer atop the first individual layer” as per claims 1-3, 7-15, 18, 19, 21 and 22, and the viscoelastic material being a “silicone-comprising material, wherein the silicon-comprising material is one of RTV Silicone, ECOFLEX, or SYLGARD” as per claim 21.
Atitallah et al. (US 10,650,851) teach that at least one individual layer (184) comprising a first individual layer and a second individual layer atop the first individual layer (see lines 40-43 in column 4, for instance, i.e., “one or more damping layers 184 of the damper 182 can provide active, or passive, damping characteristics due, at least in part, to the material configuration of the damping layer(s) 184”) is a notoriously old and well known damper (182) configuration.  Official notice is taken of the fact that at least one of RTV Silicone, ECOFLEX, and SYLGARD is a notoriously old and well known elastomeric material.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the at least one individual layer of Nakamura et al. (US 2010/0238594) comprise a first individual layer and a second individual layer atop the first individual layer as taught/suggested by Atitallah et al. (US 10,650,851), and to have had the viscoelastic material of Nakamura et al. (US 2010/0238594) in view of Atitallah et al. (US 10,650,851) be a silicone-comprising material, wherein the silicon-comprising material is one of RTV Silicone, ECOFLEX, or SYLGARD.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the at least one individual layer of Nakamura et al. (US 2010/0238594) comprise a first individual layer and a second individual layer atop the first individual layer as taught/ suggested by Atitallah et al. (US 10,650,851) since such is a notoriously old and well known damper configuration, and selecting a known damper configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the viscoelastic material of Nakamura et al. (US 2010/0238594) in view of Atitallah et al. (US 10,650,851) be a silicone-comprising material, wherein the silicon-comprising material is one of RTV Silicone, ECOFLEX, or SYLGARD since at least one of RTV Silicone, ECOFLEX, and SYLGARD is a notoriously old and well known elastomeric material, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2010/0238594) in view of Atitallah et al. (US 10,650,851) as applied to claim 1 above, and further in view of Bjorstrom et al. (US 2015/0055254).
Nakamura et al. (US 2010/0238594) in view of Atitallah et al. (US 10,650,851) teach/suggest the head gimbal assembly as detailed in paragraph 8, supra.  Nakamura et al. (US 2010/0238594), however, remain silent as to “wherein the damping material comprises silicone.”
Bjorstrom et al. (US 2015/0055254) teach that silicone is a notoriously old and well known damping material in the art (see paragraph [0044], for instance).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the damping material of Nakamura et al. (US 2010/0238594) comprise silicone as taught/suggested by Bjorstrom et al. (US 2015/0055254).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the damping material of Nakamura et al. (US 2010/0238594) comprise silicone as taught/suggested by Bjorstrom et al. (US 2015/0055254) since such is a notoriously old and well known damping material in the art as shown by Bjorstrom et al. (US 2015/0055254), and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2010/0238594) in view of Atitallah et al. (US 10,650,851) as applied to claim 1 above, and further in view of Hirano et al. (US 2008/0158725).
Nakamura et al. (US 2010/0238594) in view of Atitallah et al. (US 10,650,851) teach/suggest the head gimbal assembly as detailed in paragraph 8, supra, further wherein depositing the first individual layer includes, dispensing at least a portion of the first viscoelastic material on the surface (as shown in FIG. 5 of Nakamura et al. (US 2010/0238594), for instance), and depositing the second individual layer includes depositing the second individual layer atop the deposited layer (as suggested by Atitallah et al. (US 10,650,851) for the same rationale given in paragraph 8, supra).  Nakamura et al. (US 2010/0238594), however, remain silent as to “dispensing… a solvent on the surface, and removing at least some portion of the solvent to produce a deposited layer.”
Hirano et al. (US 2008/0158725) teach that dispensing a solvent on a surface and removing at least some portion of the solvent to produce a deposited layer is a notoriously old and well known viscoelastic material layer forming technique (see paragraphs [0067] and [0082], for instance).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have dispensed a solvent on the surface of Nakamura et al. (US 2010/0238594) in view of Atitallah et al. (US 10,650,851), and remove at least some portion of the solvent to produce a deposited layer as taught/suggested by Hirano et al. (US 2008/0158725).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have dispensed a solvent on the surface of Nakamura et al. (US 2010/0238594) in view of Atitallah et al. (US 10,650,851), and remove at least some portion of the solvent to produce a deposited layer as taught/suggested by Hirano et al. (US 2008/0158725) since such is a notoriously old and well known viscoelastic material layer forming technique, and selecting a known viscoelastic material layer forming technique on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688